HOFFMAN, Judge
(dissenting):
Appellant contends that his conviction for speeding1 must be reversed because the Commonwealth did not meet its burden of proving that official warning signs were posted one-eighth of a mile before the beginning of the limited speed zone as required by § 1002(b)(4) of the Motor Vehicle Code.
Appellant testified that no warning sign was posted at the beginning of the limited speed zone. The state police officer who testified at appellant’s trial stated that he believed that the signs were properly posted but that he could not be sure because he had not checked.
*98This Court has held that the Commonwealth bears the burden of proving that the required signs are properly posted. Commonwealth v. Agulnick, 240 Pa.Super. 603, 360 A.2d 724 (1976). Section 1002(b)(4) requires that an official warning sign be placed one-eighth of a mile before the beginning of a limited speed zone indicating the maximum speed to be observed in such limited zones.
Because the Commonwealth’s evidence fails to establish that there has been compliance with § 1002(b) (4), I would reverse appellant’s conviction for speeding. Commonwealth v. Agulnick, supra.

. Act of April 29, 1959, P.L. 58, § 1002; 1959, Nov. 19, P.L. 1531, § 1; 1961, April 28, P.L. 108, § 2; 1961, Aug. 23, P.L. 1118, § 2; 1965, Sept. 1, P.L. 458, § 1; 1966, Jan. 24, P.L. (1965) 1497, § 3; 1967, Oct. 25, P.L. 488, § 1; 1968, July 31, P.L. 1021, No. 302, § 1; 75 P.S. § 1002.